Exhibit 10.1(br)

 

AMENDMENT NUMBER ONE

TO THE

FACTORY PENSION PLAN OF SAUER-DANFOSS (LASALLE) AND INTERNATIONAL UNION, UNITED
AUTOMOBILE,  AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, AND IT’S
LOCAL UNION NO. 285, AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1999

 

WHEREAS, Sauer-Danfoss (US) Company (previously known as Sauer-Sundstrand
Company) (the “Company”) sponsors the Factory Pension Plan of Sauer-Danfoss
(LaSalle) and International Union, United Automobile, Aerospace and Agricultural
Implement Workers of America, and Its Local Union No. 285 (the “Plan”); and

 

WHEREAS, the Company and the UAW Local 285 (the “Union”) have agreed to change
certain terms affecting retirement benefits under the Plan;

 

NOW, THEREFORE, pursuant to Section 19.2 of the Plan, the Company hereby amends
the Plan as follows, effective as of the dates set forth below:

 

1.             A new Section 4.4 is hereby added to the Plan, effective
September 1, 2001, except as otherwise provided therein, to read in its entirety
as follows:

 

“4.4         Cash Balance Employees.  Notwithstanding any other provision of the
Plan, effective September 1, 2001, a Retirement Benefit for Employees who are
described in subsections (a) and (b) of this Section 4.4 shall be accrued solely
under the cash balance formula in accordance with Appendix C.

 

(a)                                  Automatic Coverage Under Cash Balance
Formula.  A Retirement Benefit shall be determined in accordance with the cash
balance formula in Appendix C for all Employees who are hired by the Employer on
or after October 29, 1997.

 

(b)                                 Special Election for Coverage Under Cash
Balance Formula.  A Retirement Benefit shall be determined under the cash
balance formula in Appendix C for all Employees not described in subsection (a)
who are eligible to elect and do elect, pursuant to a one-time election made in
accordance with uniform, nondiscriminatory Plan procedures (at any time during
the term of the contract), to cease and waive future benefit accruals under the
multiplier formula set forth in Schedule I effective August 31, 2001 and begin
accruing benefits, if any, under the cash balance formula described in Appendix
C, effective September 1, 2001.  Employees who make the election under this
subsection (b) shall be eligible to participate in the Sauer-Danfoss LaSalle
Factory Employee Savings Plan (formerly known as the Sauer-Sundstrand LaSalle
Factory Employee Savings Plan) as of the date of such Special Election and
subject to the terms of that Plan.  Employees eligible to make the election
described in this subsection (b) are all persons who are Employees of the
Employer on September 1, 2001.”

 

--------------------------------------------------------------------------------


 

 

2.             A new Section 6.4 is hereby added to the Plan, effective
September 1, 2001, to read as follows:

 

“6.4         Early Retirement Incentives.  If the Company implements any early
retirement incentive program for employees of the Company generally, between May
1, 2001 and January 1, 2002, an Employee who retires during the period covered
by the program shall be eligible to receive such early retirement incentives,
even if the Employee retired prior to the adoption of the early retirement
incentive program.

 

3.             Section 13.1 (b) is amended by replacing the last row of the
chart therein with the following two rows at the bottom of the chart:

 

“ON OR AFTER

 

AND ON OR BEFORE

 

MONTHLY BENEFIT

 

 

 

 

 

 

 

September 1, 2000

 

April 30, 2001

 

$

1,550

 

May 1, 2001

 

—

 

$

1,800

”

 

4.             Schedule 1 to the Plan is amended by replacing the last row of
the chart therein with the following two rows at the bottom of the chart:

 

“ON OR AFTER

 

AND ON OR BEFORE

 

SHALL BE

 

 

 

 

 

 

 

September 1, 2000

 

April 30, 2001

 

$

29.00

 

May 1, 2001

 

—

 

$

37.00

”

 

 

5.             Schedule 1 to the Plan is further amended by adding the following
to the end thereof:

 

“Effective September 1, 2001, all retired Employees shall receive a Benefit
Amount calculated by increasing by $1.50 the amount multiplied by each such
Employee’s Years of Participation.”

 

6.             A new Appendix C is added after Appendix B, in the form of the
Appendix C attached to this Amendment Number One and made a part hereof.

 

IN WITNESS WHEREOF, the Company has authorized the execution on its behalf of
this Amendment Number One this 6th day of February, 2002.

 

Sauer-Danfoss (U.S.) Company

 

UAW, Local Union No. 285

 

 

 

/s/ MATTHEW K. BENDLER

 

/s/ WILLIAM C. FALASSI

 

 

 

/s/ SUZANNE R. SOBKOWIAK

 

/s/ PATRICIO ESCATEL

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 “APPENDIX C TO FACTORY PENSION PLAN OF

SAUER-DANFOSS (LASALLE) AND INTERNATIONAL UNION,

UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT

WORKERS OF AMERICA, AND ITS LOCAL UNION NO. 285

 

This Appendix C to the Factory Pension Plan of Sauer-Danfoss (LaSalle) and
International Union, United Automobile, Aerospace and Agricultural Implement
Workers of America, and Its Local Union No. 285 is applicable, effective
September 1, 2001, only to those Employees identified in Section 4.4 of the Plan
whose benefits are accrued in accordance with the cash balance formula
(hereinafter referred to in this Appendix C as “Cash Balance Employees”).  The
provisions of the Plan shall apply to such Cash Balance Employees with the
following modifications:

 

1.             Cash Balance Account.  An account (hereinafter referred to as the
“Cash Balance Account”) shall be established and maintained for each Cash
Balance Employee.  The Cash Balance Account for each Cash Balance Employee shall
have an opening balance of zero.  A Cash Balance Employee’s Cash Balance Account
shall be credited with “Regular Contribution Credits” and “Interest Credits”
each as defined under Sections 2 and 3 of this Appendix C, respectively.  Cash
Balance Accounts shall be bookkeeping accounts only, and neither the
establishment nor maintenance thereof shall create any right in any Cash Balance
Employee to any specific assets of the Plan.  Upon a Cash Balance Employee’s
Annuity Starting Date his Cash Balance Account shall cease to exist.  The term
“Annuity Starting Date” shall mean the first day of the first month for which a
benefit is payable as an annuity to a Cash Balance Employee.

 

2.             Regular Contribution Credits.  For each Plan Year, an amount
shall be credited to the Cash Balance Account of each Cash Balance Employee who
was employed as an Employee during such Plan Year (the “Regular Contribution
Credit”).  In the case of a Cash Balance Employee who is employed on the last
day of the Plan Year, the Regular Contribution Credit shall be credited to the
Cash Balance Employee’s Cash Balance Account as of the last day of such Plan
Year.  In the case of a Cash Balance Employee who terminates employment during
the Plan Year, the Regular Contribution Credit shall be credited to his Cash
Balance Account as of the date of the Cash Balance Employee’s termination of
employment. The Regular Contribution Credit shall be an amount equal to 2% of
the Cash Balance Employee’s “Pay” received as an Employee during the Plan Year. 
For purposes of this Section, “Pay” means the Employee’s base wages, overtime
and bonuses.  Notwithstanding the above, a Cash Balance Employee who is absent
from work due to a disability for which he is entitled to benefits under a
Disability Income Plan maintained by the Employer shall continue to have Regular
Contribution Credits credited to his Cash Balance Account for as long as he is
entitled to benefits under such Disability Income Plan.  Such Regular
Contribution Credits shall be based on the disabled Cash Balance Employees’ rate
of Pay just prior to becoming disabled.

 

--------------------------------------------------------------------------------


 

3.             Interest Credits. As of the last day of each Plan Year, interest
shall be credited to the Cash Balance Account of each Cash Balance Employee who
has a Cash Balance Account as of the first day of such Plan Year (the “Interest
Credit”).  A Cash Balance Employee’s Cash Balance Account shall continue to be
credited with Interest Credits until (i) the Cash Balance Employee’s Annuity
Starting Date or (ii) solely in the case of a Cash Balance Employee who
terminates employment before becoming vested, the date that the Cash Balance
Employee’s Period of Severance exceeds 5 years, at which point the Cash Balance
Employee will be deemed to have received a distribution of his entire interest
in the Plan accrued as of that date.  Interest Credit added to a Cash Balance
Account for each Plan Year shall be the amount determined by multiplying the
balance of such Cash Balance Account on the first day of the Plan Year by the
one year Treasury bill rate in effect as of the first business day of such Plan
Year, as published in the Wall Street Journal on such business day. 
Notwithstanding the prior provisions of this Section 3, if the Cash Balance
Employee’s Annuity Starting Date occurs during the applicable Plan Year, the
Interest Credit shall be prorated on a monthly basis for that portion of the
Plan Year before such Annuity Starting Date and shall be credited to the Cash
Balance Employee’s Cash Balance Account as of such Annuity Starting Date.

 

4.             Retirement Benefit.  As of any determination date, a Cash Balance
Employee’s Retirement Benefit is equal to;  (a) the amount of his Cash Balance
Account as of such date converted into a single life annuity on the basis of the
Actuarial Equivalent factors for lump sum distributions, and (b) the Retirement
Benefit expressed as a single life annuity that the Cash Balance Employee
accrued as of December 31, 2001 under the multiplier formula set forth in
Schedule 1 using a 29.00 multiplier (including any early retirement subsidy for
which the Cash Balance Employee becomes eligible, whether before, on, or after
that date, if applicable.

 

5.             Death Before Commencement. The Surviving Spouse of a deceased
Cash Balance Employee shall be eligible to receive a Survivor Benefit in
accordance with the provisions of Article XI of the Plan, provided that the
amount of any such Survivor Benefit shall be determined based on the methodology
set forth in Section 4 of this Appendix C for the deceased Cash Balance
Employees’ Retirement Benefit.

 

--------------------------------------------------------------------------------